Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 28, 2017

                                      No. 04-16-00723-CV

                       FE EXPRESS, LLC and Francisco Javier Bernal,
                                     Appellants

                                                v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                                      No. 04-16-00738-CV

                    IN RE FE EXPRESS, LLC and Francisco Javier Bernal

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        Appellants have filed a motion to abate this consolidated proceeding, Cause Nos. 04-16-
00738 & 04-16-00723. We take no action on the motion at this time. We order the briefing
deadlines in this consolidated proceeding suspended pending further order of the court. We
further order appellants, FE Express, LLC and Francisco Javier Bernal, to file a report advising
this court on the status of appellees’ contest to the sufficiency of the supersedeas bond in trial
court Cause No. 2014CVT001295-D3 by April 14, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court